DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 01/25/2022. 
Acknowledgement is made to the cancellation of claims 17-24, and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to claims 8-16, 27 as withdrawn from further consideration by the examiner.
Claims 1-7, 25-26, and 28 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goble (US 20040181219 A1).
Regarding claim 1, Goble teaches a system for ablating tissue (Fig. 1; electrode assembly 10), the system comprising: an energy delivery device including an elongate body having a first surface area (Fig. 1; ceramic insulator 16 separating active electrode from return electrode), a distal portion with a distal tip (Fig. 1; active zone 20 at distal end of electrode), and at least one energy delivery electrode having a second surface area (Fig. 1; active electrode 12 provides energy to the distal active zone 20), the at least one energy delivery electrode being disposed on the distal tip and the first surface area of the elongate body being contiguous with the second surface area of the at least one energy delivery electrode (Fig. 1; ceramic insulator 16 used for separating active electrode 12 and return electrode 14 is shown as bordering one another, or being next to each other), a proximal portion opposite the distal portion (Para. [0015] discusses the return electrode as being set back proximally from the active electrode), and a longitudinal axis; an energy generator in electrical communication with the at least one energy delivery electrode and being configured to transmit an electrical current to the at least one energy delivery electrode (Para. [0016] discusses the present invention of the electrosurgical system as including a generator for delivering a radio frequency output for the treatment of tissue structure); and at least one energy return electrode (Fig. 1; return electrode 14) disposed on the distal portion of the elongate body and being spaced a distance apart along the longitudinal axis from the at least one energy delivery electrode having a third surface area that is greater than the second surface area, the at least one energy return electrode being in electrical communication with the at least one energy delivery electrode (Fig. 1; it can be seen from the figure that the exposed area of zone 20 is smaller than zone 24 further Para. [0053]- [0054] discuss the benefit of the return zone as being constructed with a larger effective area to disperse current and reduce the propensity for the return to cause tissue damage), such that electrical current delivered from the at least one energy delivery electrode to an area of tissue flows to the at least one energy return electrode (Fig. 1; electric field pattern 26 is shown and described as being developed between active electrode 12 and return electrode 14 when such electrode are connected to the output of the generator to which electrode assembly 10 is attached).  
Regarding claim 2, Goble teaches the system of Claim 1, wherein the at least one energy delivery electrode is one energy delivery electrode disposed on the distal tip of the elongate body (Fig. 1; distal active zone 20).  
Regarding claim 3, Goble teaches the system of Claim 2, wherein the at least one energy return electrode is on the distal portion of the elongate body at a location that is proximal to the at least one energy delivery electrode (Fig. 1; return electrode zone 24 is discussed in Para. [0034] as being substantially at the distal end of the electrode 14 and Para. [0015] discusses the return electrode as being set back proximally from the active electrode).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 20040181219 A1) in view of Behnke (US 20130304049 A1).
Regarding claim 4, Goble teaches the system of Claim 3. 
However, fails to teach the system wherein the at least one energy return electrode includes a plurality of electrodes that each extend at least partially around a circumference of the elongate body.  
Goble instead teaches (Para. [0042]) the at least one energy return electrode extending at least partially around a circumference of the elongate body. 
Behnke teaches (Para. [0004]) an electrosurgical system including an electrosurgical generator operable to output energy and operate active and return electrodes of a bipolar instrument.  Behnke further teaches (Para. [0041]) the at least one energy return electrode including a plurality of electrodes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date as Behnke teaches (Para. [0041]) the benefit of a plurality of return electrodes in order to minimize the chances of tissue damage by maximizing the overall contact area with the patient.
Regarding claim 5, Goble further teaches the system of Claim 4, wherein the energy delivery electrode is traumatic. (Claim 21; the active electrode is configured as being able to be a long needle).  
Regarding claim 6.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 20040181219 A1) in view of Vanleeuwen (WO 2008085859 A1).
Regarding claim 7, Goble teaches the system of Claim 2.
However, Goble fails to teach the system of claim 2, further comprising a sheath, the energy delivery device being longitudinally movable within the sheath, the at least one energy return electrode being on the sheath and the at least one energy return electrode being movable relative to the at least one energy delivery electrode.  
Vanleeuwen teaches a bipolar electrode assembly for ablating tissue comprising an elongate member and a supply electrode unit. Vanleeuwen further teaches the system (Fig. 8; bipolar electrode assemblies 24) comprising a sheath (Fig. 8; sleeve 52), the energy delivery device (Fig. 8; first active contact 62 of inner tube 48 is discussed as being preferably the supply electrode terminal) being longitudinally movable (Para. [00030] discusses the electrodes impact as being changed by varying an axial length of the exposed contacts, which determines the amount of shown surface area) within the sheath, the at least one energy return electrode (Fig. 8; second active contact 68 is discussed as being preferably the return electrode terminal) being on the sheath and the at least one energy return electrode being movable relative to the at least one energy delivery electrode.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Vanleeuwen into the device of Goble as Vanleeuwen teaches (Para. [00030]- [00035]) the ability to vary the size of a lesion created, as is desirable, by varying the axial length of the active contacts. 


Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings (US 20120136349 A1) in view of Hanson (US 20150005764 A1).
Regarding claim 25, Hastings teaches a system for ablating tissue (Fig. 5A-6B; ablation catheter 100, for ablation in locations such as the renal artery), the system comprising: a first device having a first elongate body (Fig. 5B; flexible shaft 104; Para. [0053] discusses the catheter shaft as having a proximal end, a distal end, and exposed distal elements, defined as electrodes) having a first surface area, a first distal portion with a first distal tip, and a plurality of first electrodes (Fig. 5B; anode 110 comprising distal elements defined as electrodes) having a second surface area, the plurality of first electrodes being disposed on the first distal tip and the first surface area of the first elongate body being contiguous with the second surface area of the plurality of first electrodes, a first proximate portion opposite the first distal portion, and a first longitudinal axis, each of the plurality of first electrodes being disposed on the first distal tip; a second device (Para. [0061]- [0063]) having a second elongate body with a second distal portion, a second proximal portion and a plurality of second electrodes (Fig. 5B; cathode 112) disposed on the second distal portion, the plurality of second electrodes being at least one energy return electrode; and6Reply Under 37 C.F.R. § 1.116Expedited Procedure - Group Art Unit: 3794Application No.: 16/251807Filed: January 18, 2019 Attorney Docket No.: 21819D-503U (C00013152.US01)an energy generator (Para. [0002] discusses a power supply which is configured to couple to the multiplicity of leads which supply a current that flows between the anode and cathode sufficient to cause necrosis of target tissue) in electrical communication with the plurality of first electrodes and the plurality of second electrodes and being configured to selectively transmit an electrical current to each electrode of the plurality of first electrodes and to each electrode of the plurality of second electrodes, the plurality of second electrodes being in electrical communication with the plurality of first electrodes, such that electrical current delivered from the plurality of first electrodes to an area of tissue flows to the plurality of second electrodes.
However, Hastings fails to teach each of the plurality of first electrodes and second electrodes being independently operable and the first device transmitting energy from the energy generator to the 
Hanson teaches (Para. [0004]- [0007]) a medical ablation device for performing procedures such as renal nerve ablation through the use of a plurality of active and return electrodes, active and return electrodes located on a distal region of an elongate shaft. Hanson further teaches the plurality of electrodes each of the active and return electrodes being independently operable (Para. [0004]- [0005]) and the first device transmitting energy from the energy generator to the second device when a first number of electrodes of the plurality of first electrodes is activated that is less than a second number of electrodes of the plurality of second electrodes, and the second device transmitting energy from the energy generator to the first device when the first number of electrodes of the plurality of first electrodes is activated that is greater than a second number of electrodes of the plurality of second electrodes (Para. [0033]- [0041], [0051]- [0054]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hanson into the device of Hastings as Hanson teaches (Para. [0036]) the benefit of the active and return electrodes being exchanges between respective conductive members during a switching sequence as it allows for a reduced chance of the medical device failing during the procedure. 
Regarding claim 26, Hastings further teaches the system of Claim 25, wherein the plurality of first electrodes each extend partially around a circumference of the first elongate body (Para. [0053] discusses the electrodes as being ring or annular electrodes).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings (US 20120136349 A1) in view of Hanson (US 20150005764 A1) further in view of Tegg (US 20160126996 A1).
Regarding claim 28, Hastings in view of Hanson teaches the system of Claim 25. 
However, Hastings in view of Hanson fails to teach the system wherein the second device includes: the second distal portion being transitionable between a linear first configuration and a spiral-shaped second configuration, the second distal portion including a plurality of apertures; and an electronically conductive conductor insertable into the second elongate body such that at least a portion of the conductor is exposed through the plurality of apertures.
Tegg teaches an ablation catheter system, where the catheter may be inserted into the body to target specific tissue. Tegg further teaches the system (Fig. 1; conventional catheter system 2) wherein the second device (Fig. 4; helical ablation catheter 22 comprising outer jacket 32) includes: the second distal portion being transitionable (Para. [0036] discusses the helical ablation catheter 22 being transformed between its linear configuration and its helical configuration) between a linear first configuration and a spiral-shaped second configuration, the second distal portion including a plurality of apertures (Para. [0041] discusses the hollow electrode catheter as containing not only distal opening 41 but also a plurality holes which may be drilled into the device at desired locations for the purpose of appropriately routing electrical wiring from the central lumen 50 to the electrode rings).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Tegg into the device of Hastings/Hanson as Tegg teaches (Para. [0018]) the benefit of an initial and final linear configuration for the purpose of simple insertion and removal of the device and a helical confirmation during the ablation procedure for the purpose of best contacting the wall of the blood vessel which is to be ablated. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Bloom/Rioux reference are moot in view of the new rejections under Goble, Hastings and Hanson. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794